I N     T H E      C O U R T O F A P P E A L S
                                                                      A T K N O X V I L L E
                                                                                                                               FILED
                                                                                                                                   July 30, 1998

                                                                                                                         Cecil Crowson, Jr.
J A N E T P H I L L I P S , I n d i v i d u a l l y                                    )       H A M I L T O N C O U N Appellate C ourt Clerk
                                                                                                                         T Y
a n d i n b e h a l f o f t h e E s t a t e                                            )       0 3 A 0 1 - 9 7 0 9 - C V - 0 0 4 2 8
o f J A M E S P H I L L I P S                                                          )
                                                                                       )
            P l a i n t i f f - A p p e l l e e                                        )
                                                                                       )
            v .                                                                        )       H O N . R O B E R T           M .   S U M M I T T ,
                                                                                       )       J U D G E
W A T K I N S       M O T O R L I N E S , I N C . ,                    a n d           )
M I C H A E L       J . B A R T H O L O M E W                                          )
                                                                                       )       A F F I R M E D     I N P A R T ; R E V E R S E D
            D e f e n d a n t s - A p p e l l a n t s                                  )       I N P A R T ;       a n d R E M A N D E D




D A V I D     L .       F R A N K L I N       O F     C H A T T A N O O G A                F O R   A P P E L L A N T S

M A R V I N       B E R K E       O F     C H A T T A N O O G A            F O R       A P P E L L E E




                                                                O      P     I     N       I   O   N




                                                                                                                             G o d d a r d ,     P . J .




                          J a n e t       P h i l l i p s ,          i n d i v i d u a l l y           a n d     o n     b e h a l f       o f   t h e

e s t a t e       o f     h e r     h u s b a n d ,         J a m e s        P h i l l i p s ,         s u e s     W a t k i n s         M o t o r     L i n e s ,

I n c . ,     a n d       i t s     e m p l o y e e ,         M i c h a e l            J .     B a r t h o l o m e w ,         f o r     i n j u r i e s

r e c e i v e d         b y     h e r     a n d     t h e     d e a t h          o f       h e r   h u s b a n d       a s     a   r e s u l t       o f   b e i n g

s t r u c k       b y     a n     a u t o m o b i l e         b e i n g          o p e r a t e d       b y     M i c h a e l       J .     B a r t h o l o m e w

w h i l e     c r o s s i n g           R i n g g o l d       R o a d        i n       C h a t t a n o o g a .
                          A s       t o     M r s .     P h i l l i p s '           c l a i m             t h e       j u r y       f o u n d       b o t h       s h e     a n d

M r .     B a r t h o l o m e w             w e r e     5 0     p e r c e n t           a t        f a u l t .              A s     t o     M r .     P h i l l i p s '

c l a i m       t h e     j u r y         f o u n d     M r .       P h i l l i p s           w a s           4 9     p e r c e n t         a t     f a u l t       a n d     M r .

B a r t h o l o m e w           5 1       p e r c e n t .           I t     f u r t h e r               a w a r d e d           d a m a g e s       i n     t h e     a m o u n t

o f     $ 3 0 0 , 0 0 0         f o r       M r .     P h i l l i p s '           d e a t h .                 T h e       T r i a l       J u d g e ,       i n

a c c o r d a n c e           w i t h       t h e     T e n n e s s e e           R u l e          o f        C o m p a r a t i v e           N e g l i g e n c e ,

d i s m i s s e d         M r s .         P h i l l i p s '         c l a i m ,         a     d e t e r m i n a t i o n                   w h i c h       s h e     h a s     n o t

a p p e a l e d ,         a n d       r e d u c e d       t h e         j u r y     v e r d i c t               a s       t o     t h e     e s t a t e       t o

$ 1 5 3 , 0 0 0 .



                          O n       p o s t - t r i a l         m o t i o n         h e       a l s o           o r d e r e d         d i s c r e t i o n a r y

c o s t s       o f     $ 1 5 2 3         i n c i d e n t       t o       t h e     t a k i n g               o f     a     d o c t o r ' s         d e p o s i t i o n

r e l a t i v e         t o     t h e       r e a s o n a b l e n e s s             o f       a         h o s p i t a l           b i l l ,       a n d     $ 1 0 0 7 . 9 0

i n c i d e n t         t o     a     v i d e o       t a p e       d e p o s i t i o n                 o f     a     p o l i c e         o f f i c e r       r e l a t i v e

t o     h i s     a c c i d e n t           r e p o r t .



                          T h e       D e f e n d a n t s '             a p p e a l         r a i s e s             t w o       i s s u e s :



                                                                               I S S U E           I

                      D i d t h e t r i a l c o u r t e r r i n o v e r r u l i n g D e f e n d a n t ' s
            M o t i o n t o E n t e r J u d g m e n t i n A c c o r d a n c e W i t h M o t i o n F o r
            D i r e c t e d V e r d i c t a n d / o r F o r A N e w T r i a l ?

                                                                              I S S U E           I I

                      D i d t h e t r                 i a l     c   o   u r t e r r i n o r                     d e r i n g d         e f e n d a n t s t o
            p a y f o r t h e c o s                   t s i     n   c   u r r e d b y p l a i                   n t i f f s i         n p r o v i n g t h e
            b i l l o f E r l a n g e                 r H o     s   p   i t a l , a n d i n                     p r o v i n g         c e r t a i n
            m e a s u r e m e n t s t h               a t w     e   r   e c o n t a i n e d o                   n t h e p o           l i c e r e p o r t ?



                          U p o n         v i e w i n g       t h e       e v i d e n c e               i n     a     l i g h t       m o s t       f a v o r a b l e         t o

t h e     P l a i n t i f f s ,             w h i c h     w e       m u s t       d o       w h e n           c o n s i d e r i n g           a     j u r y       v e r d i c t

                                                                                        2
a p p r o v e d       b y     t h e     T r i a l         C o u r t ,           w e     f i n d        t h e        f a c t s             n e c e s s a r y              t o

d i s p o s i t i o n         o f     t h i s       a p p e a l           t o     b e       a s     f o l l o w s .



                        O n     t h e       d a t e       o f     t h e         a c c i d e n t ,             O c t o b e r               1 3 ,      1 9 9 2 ,           M r .

P h i l l i p s       w a s     6 8     y e a r s         o f     a g e         a n d       M r s .       P h i l l i p s                 5 9 .        M r .         P h i l l i p s

w a s     t o t a l l y       d e a f       i n     h i s       r i g h t         e a r       a n d       M r s .        P h i l l i p s '                  a b i l i t y              t o

w a l k     w a s     i m p a i r e d         b e c a u s e           o f       r e c e n t         s u r g e r y             t o         h e r      l e f t         k n e e .

S h e     n o r m a l l y       w a l k e d         w i t h       a       c a n e .           H o w e v e r ,            o n         t h e         o c c a s i o n               o f      t h e

a c c i d e n t       s h e     o p t e d         n o t     t o       u s e       t h e       c a n e         b e c a u s e               s h e      w o u l d           b e         a b l e

t o     h o l d     o n t o     h e r       h u s b a n d         f o r         s u p p o r t .



                        T h e y       l e f t       t h e i r         h o m e         i n     C h i p p e w a            L a k e ,            M i c h i g a n ,                  a n d

w e r e     o n     t h e i r       w a y     t o       t h e i r         w i n t e r         h o m e         i n      F l o r i d a .                 A f t e r           d r i v i n g

s o m e     1 3     h o u r s - - a p p r o x i m a t e l y                     h a l f       w a y - - t h e y               s t o p p e d            f o r         t h e           n i g h t

i n     C h a t t a n o o g a ,         a n d       a f t e r         w a t c h i n g             t h e       V i c e - P r e s i d e n t i a l                          d e b a t e

b e t w e e n       V i c e - P r e s i d e n t             Q u a y l e           a n d       S e n a t o r            G o r e ,            w h i l e         c o n s u m i n g                 a
                                                    1
q u a n t i t y       o f     a l c o h o l ,             d e c i d e d          a b o u t          8 : 3 0         p . m .         t o      g o      t o      a         S h o n e y ' s

R e s t a u r a n t         f o r     t h e i r         e v e n i n g           m e a l .



                        T h e       r e s t a u r a n t           w a s         l o c a t e d          o n      t h e         n o r t h            s i d e         o f

R i n g g o l d       R o a d       a n d     t h e       m o t e l         w h e r e         t h e       P h i l l i p s e s                 w e r e         s t a y i n g               o n

t h e     s o u t h     s i d e .           R i n g g o l d           R o a d         i s     a     h e a v i l y             t r a v e l e d               f o u r - l a n e

t h o r o u g h f a r e         a n d       a l s o       h a s       a     t u r n i n g           l a n e         b e t w e e n             t h e         e a s t        a n d

w e s t     b o u n d       l a n e s ,       a s       w e l l       a s       w h a t       i s      k n o w n         a s         a      s t o r a g e            l a n e




            1
                      M r . P h i l l i p s ' b l o o d a l c o h o l l e v e l w a s e s t i m a t e d t o b e . 0 7                                                          a t     t h e
t i m e o f t h e a c c i d e n t w h i c h , o f c o u r s e , w o u l d r a i s e n o p r e s u m p t i o n o f
i m p a i r m e n t u n d e r T . C . A . 5 5 - 1 0 - 4 0 8 h a d h e b e e n d r i v i n g a n a u t o m o b i l e .



                                                                                        3
a d j o i n i n g           t h e     w e s t       t w o     l a n e s       o n     t h e       n o r t h       a n d       t h e       e a s t       t w o     l a n e s

o n     t h e       s o u t h .           F r o m     c u r b       t o     c u r b       t h e     r o a d w a y           i s     7 6     f e e t       i n     w i d t h .



                            N o t w i t h s t a n d i n g             t h e       f a c t     t h a t       a     c r o s s         w a l k       c o n t r o l l e d

b y     a     t r a f f i c         l i g h t       w a s     a v a i l a b l e           f o r     c r o s s i n g           R i n g g o l d           R o a d ,     s o m e

2 6 0       f e e t       t o     t h e     w e s t ,       t h e     P h i l l i p s e s           c h o s e         t o     c r o s s         R i n g g o l d       R o a d

b e t w e e n           i n t e r s e c t i o n s .             A f t e r         a l m o s t ,       i f       n o t       e n t i r e l y ,           c r o s s i n g

t h e       f o u r       l a n e s       o f     R i n g g o l d         R o a d     t h e y       w e r e       s t r u c k         b y       t h e     r i g h t

f r o n t         c o r n e r       o f     t h e     v e h i c l e         b e i n g       d r i v e n         b y     M r .       B a r t h o l o m e w ,           w h o

w a s       i n     t h e       o u t s i d e       w e s t - b o u n d           l a n e     a n d     t r a v e l i n g             a t       a p p r o x i m a t e l y

3 0     t o       3 5     m i l e s       p e r     h o u r ,       w h i c h       w a s     w i t h i n         t h e       4 0     m i l e       p o s t e d

s p e e d         l i m i t .         T h e       p o i n t     o f       i m p a c t       w a s     a t       t h e       s o u t h       e d g e       o f     t h e

s t o r a g e           l a n e     o r     w i t h i n       t h a t       l a n e .



                            M r s .       P h i l l i p s       n e v e r         s a w     t h e     B a r t h o l o m e w               v e h i c l e         a n d ,

a p p a r e n t l y ,             n e i t h e r       d i d     M r .       P h i l l i p s ,         a l t h o u g h             t h e r e       w a s       n o t h i n g

t o     o b s t r u c t           h i s     v i s i o n       a n d       n o t h i n g       t o     o b s t r u c t             h e r     v i s i o n         e x c e p t ,

p e r h a p s ,           M r .     P h i l l i p s ,         w h o       w a s     w a l k i n g       b e s i d e           h e r       t o     h e r       r i g h t

a n d       w a s       n e a r e s t       t h e     w e s t - b o u n d           t r a f f i c .



                            A l t h o u g h         M r .     B a r t h o l o m e w ' s             v i s i o n         w a s       l i k e w i s e

u n o b s t r u c t e d ,             h e       n e v e r     s a w       t h e     P h i l l i p s e s           b e f o r e         i m p a c t .



                            C l e a r l y ,         a l l     t h o s e       i n v o l v e d         w e r e         g u i l t y         o f     s o m e

n e g l i g e n c e ,             a n d     g i v e n       M r .     P h i l l i p s '           h e a r i n g         i m p a i r m e n t             w e     c a n n o t

s a y       t h a t       t h e     e v i d e n c e         d o e s       n o t     s u p p o r t       t h e         a l l o c a t i o n           o f       f a u l t

m a d e       b y       t h e     j u r y .



                                                                                      4
                          W e     r e c o g n i z e           t h a t       M r s .         P h i l l i p s ,           w h o       w a s     t o       M r .

P h i l l i p s '         l e f t ,       w a s       n o t       i n     a s     g o o d       a     p o s i t i o n           t o       s e e     t h e       o n c o m i n g

v e h i c l e       a s     w a s       h e ,       a n d     a n       a r g u m e n t         m a y       b e     m a d e         t h a t       h i s     f a u l t

s h o u l d       e q u a l       o r     e x c e e d         t h a t       o f       h e r s .         H o w e v e r ,             w e     q u e s t i o n

w h e t h e r       t h e       a l l o c a t i o n           o f       f a u l t       a s     t o     M r s .         P h i l l i p s           i s     p r o p e r l y

b e f o r e       u s     a s     n o     a p p e a l         w a s       p r o s e c u t e d           a s       t o     h e r ,         b u t     e v e n         i f     s h e

h a d     p e r f e c t e d         a n     a p p e a l           t h e     j u r y         m i g h t       w e l l       f i n d         t h a t       M r s .

P h i l l i p s '         n e g l i g e n c e           e x c e e d e d           t h a t       o f     h e r       h u s b a n d           b e c a u s e           h e r

h e a r i n g       w a s       n o t     i m p a i r e d .



                          I n     s u m m a r y ,           w e     a r e       d i s i n c l i n e d             t o     s e c o n d         g u e s s         a     j u r y

w h e n     d e a l i n g         w i t h       a     t w o       p e r c e n t         d i f f e r e n c e             a s     t o       a l l o c a t i o n             o f

f a u l t .



                          A s     t o     i s s u e         t w o ,       t h e       P l a i n t i f f           a s k e d         t h e     D e f e n d a n t s               t o

a d m i t       t h e     r e a s o n a b l e n e s s               a n d       t h e       n e c e s s i t y           o f     a n       E r l a n g e r

H o s p i t a l         b i l l     i n     t h e       a m o u n t         o f       $ 2 0 , 1 1 7 . 9 8 ,             w h i c h         w a s     c h a r g e d           b y

t h e     h o s p i t a l         f o r     t h e       t h r e e         h o u r s         a n d     4 9     m i n u t e s           t h a t       h e     w a s

t r e a t e d       t h e r e       b e f o r e         h i s       d e a t h .             T h e y     a l s o         a s k e d         t h e     D e f e n d a n t s

t o     a d m i t       t h e     a c c u r a c y           o f     c e r t a i n           i n f o r m a t i o n             o n     a     p o l i c e         r e p o r t

m a d e     b y     a n     o f f i c e r           w h o     i n v e s t i g a t e d               t h e     a c c i d e n t .



                          T h e     a u t h o r i t y             a n d     p r o p r i e t y           f o r       a d j u d g i n g             d i s c r e t i o n a r y

c o s t s       u p o n     a     p a r t i e s         f a i l u r e           t o     a d m i t       i s       c o n t r o l l e d             b y     R u l e         3 7 . 0 3

o f     t h e     T e n n e s s e e         R u l e s         o f       C i v i l       P r o c e d u r e :



                          3 7 . 0 3 .   E x p e n s e s o n F a i l u r e t o A d m i t . - - I f                                                 a p a r t y
            f a i l s       t o a d m i t t h e g e n u i n e n e s s o f a n y d o c u m e n t                                                   o r t h e

                                                                                        5
            t   r   u t h o     f a     n   y m     a t t e     r     a s     r   e q   u   e   s t e   d     u   n d e   r R u     l e     3 6   ,   a   n   d i f
            t   h   e p a r     t y     r   e q u   e s t i     n g     t   h e     a   d   m   i s s   i o   n   s t     h e r e   a f t   e r     p r   o   v e s
            t   h   e g e n     u i n   e   n e s   s   o f       t   h e     d   o c   u   m   e n t     o   r     t h   e t r     u t h     o   f t     h   e
            m   a   t t e r ,     t h   e     r e   q u e s     t i   n g     p   a r   t   y     m a   y     a   p p l   y t o       t h   e     c o u   r   t f o r
            a   n     o r d e   r r     e   q u i   r i n g       t   h e     o   t h   e   r     p a   r t   y     t o     p a y     t h   e
            r   e   q u e s t   i n g       p a r   t y t       h e     r   e a   s o   n   a   b l e     e   x   p e n   s e s     i n c   u r   r e d i       n
            m   a   k i n g     t h a   t     p r   o o f ,       i   n c   l u   d i   n   g     r e   a s   o   n a b   l e a     t t o   r n   e y ' s
            f   e   e s .       T h e       c o u   r t s       h a   l l     m   a k   e       t h e     o   r   d e r     u n l   e s s     i   t f i n       d s
            t   h   a t ( 1     ) t     h   e r     e q u e     s t     w   a s     h   e   l   d o     b j   e   c t i   o n a b   l e     p u   r s u a n     t t o
            R   u   l e 3 6     . 0 1   ,     o r     ( 2 )       t   h e     a   d m   i   s   s i o   n     s   o u g   h t w     a s     o f     n o
            s   u   b s t a n   t i a   l     i m   p o r t     a n   c e   ,     o r       (   3 )     t h   e     p a   r t y     f a i   l i   n g t o
            a   d   m i t h     a d     r   e a s   o n a b     l e     g   r o   u n   d       t o     b e   l   i e v   e t h     a t     h e     m i g h     t
            p   r   e v a i l     o n       t h e     m a t     t e   r ,     o   r     ( 4     ) t     h e   r   e w     a s o     t h e   r     g o o d
            r   e   a s o n     f o r       t h e     f a i     l u   r e     t   o     a d     m i t   .



                          I n     t h e       p r e s e n t           c a s e ,         t h e       E r l a n g e r           H o s p i t a l           b i l l ,       a s

a l r e a d y         n o t e d ,       t o t a l e d           $ 2 0 , 1 1 7 . 9 8               f o r       s e r v i c e s         r e n d e r e d           M r .

P h i l l i p s         d u r i n g         t h e       t h r e e       h o u r s           a n d       4 9       m i n u t e s       h e     w a s       a     p a t i e n t

i n     t h e       h o s p i t a l         b e f o r e         h i s       d e m i s e .



                          W e     b e l i e v e           t h a t ,         a l t h o u g h             t h e       h o s p i t a l         b i l l       w a s

a d m i t t e d         i n t o       e v i d e n c e ,           t h e       a m o u n t           c h a r g e d           f o r     t h e       p e r i o d

i n v o l v e d         w a s     s u f f i c i e n t             t o       j u s t i f y           t h e         D e f e n d a n t s '           d e n i a l ,         a n d

t h a t     t h e y       c o m e       w i t h i n           t h e     S u b s e c t i o n               4       e x c e p t i o n         t o       t h e     R u l e .



                          M o r e o v e r ,             i t     a p p e a r s           f r o m         t h e       t e s t i m o n y         o f       t h e       d o c t o r

w h o     a t t e m p t e d           t o     j u s t i f y           t h e       b i l l         t h a t         h e ,     a s     s e t     o u t       i n       t h e

b r i e f       o f     t h e     D e f e n d a n t s ,               " d i d       n o t         k n o w         w h e t h e r       o r     n o t       t h e       c h a r g e s

f o r     t h e       t r a u m a       u n i t         a n d     t h e       o p e r a t i n g               r o o m       w e r e     f o r         t h e     e n t i r e

d a y     o r       j u s t     t h e       p e r i o d         o f     t i m e         t h a t         M r .       P h i l l i p s         w a s       t r e a t e d ,         n o r

w a s     h e       a b l e     t o     t e s t i f y           c o n c e r n i n g               t h e       ' s u p p l i e s '           t h a t       w e r e

c h a r g e d         f o r . "




                                                                                            6
                        A s     t o     t h e     d e n i a l       o f     t h e       a c c u r a c y           o f     t h e     p o l i c e       r e p o r t ,

i t     i s   e v i d e n t       a n d     w a s       c o n f i r m e d         b y       t h e     o f f i c e r           p r e p a r i n g       i t     t h a t

h e     m i s t a k e n l y       d e s i g n a t e d         n o r t h       a s       s o u t h         a n d       s o u t h     a s     n o r t h .           T h i s

a l o n e ,     w e     b e l i e v e ,         w a s     s u f f i c i e n t           t o       r a i s e       a     q u e s t i o n       i n

c o u n s e l ' s       m i n d       a s   t o     t h e     a c c u r a c y           o f       t h e     o t h e r         m a t t e r s       s h o w n       o n

t h e     r e p o r t .         W e     c o n c l u d e       t h a t       a s       t o     t h e       p o l i c e         r e p o r t ,       s u b s e c t i o n

4     l i k e w i s e       a p p l i e s       a n d     c o u n s e l       w a s         j u s t i f i e d           i n     t h e i r     d e n y i n g         i t s

a c c u r a c y .



                        F o r     t h e     f o r e g o i n g         r e a s o n s           t h e       j u d g m e n t         o f     t h e     j u r y

a p p r o v e d       b y     t h e     T r i a l       C o u r t     i s     a f f i r m e d             a n d       t h a t     o f     t h e     T r i a l

J u d g e     a w a r d i n g         d i s c r e t i o n a r y           c o s t s         i s     r e v e r s e d .             T h e     c a u s e       i s

r e m a n d e d       f o r     c o l l e c t i o n         o f     t h e     j u d g m e n t             a n d       c o s t s     b e l o w .         C o s t s

o f     a p p e a l     a r e     a d j u d g e d         a g a i n s t       t h e         D e f e n d a n t s           a n d     t h e i r       s u r e t y .



                                                                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                            H o u s t o n M . G o d d a r d , P . J .




                                                                                  7
C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W i l l i a m H . I n m a n , S r . J .




                                                                  8